DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 8/11/2021.
Claims 1-30 are pending. Claims 1, 9, 17 and 24 are the base independent claims.  Claims 1, 9, 17 and 24 are amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments with respect to the amendment.
--In response, new grounds of rejection are made by the combination of ORE, Hammam and Ludwing based on the amended claim limitations.  Upon further consideration, ORE and Hammam still apply to a portion of the independent claims because the amendment does not change the scope of this portion.  The rest of the arguments have been fully considered but are moot because the arguments do not apply to the new reference being used in the current rejection.

mutatis mutandis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/176,779 (reference application) in view of Ludwing et al (US 2010/0008292).  Although the claims at issue are not identical, they are not patentably distinct from each other at least because of the comparison below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Reference Application
1. A method, comprising: at a first network device corresponding to a first network site, including a memory, a non-transitory computer readable storage medium, one or more processors and two or more communication ports:
communicating with one or more remote hosts to obtain, at the first network device, contact point information for a 


at a first network device, including a memory, one or more processors and two or more communication ports:
communicating with one or more remote hosts to obtain, at the first network device, contact point information of one or more other network devices, the one or more other network devices including at 

 the first uplink of the first network device being associated with a first set of source and destination ports connected to one or more first networks;
establishing a first private network data tunnel from a first uplink of the first device to the second device, based on the contact point information of the second device and a first uplink identifier associated with the first uplink;

establishing a second private network data tunnel from a second uplink of the first device to the second network site, based on the contact point information including a second uplink identifier associated with the second peer device uplink, wherein the first and second private network data tunnels are concurrently active for sending data, the second uplink of the first network device being associated with a second set of source and destination ports connected to one or more second networks; and
establishing a second private network data tunnel from a second uplink of the first device to the second device, based on the contact point information of the second device and a second uplink identifier associated with the second uplink, wherein the first and second private network data tunnels are concurrently active; and
selectively routing data from the first device to the second network site across the first private network data tunnel and the second private network data tunnel.
selectively routing data from the first device to the second device across the first private network data tunnel and the second private network data tunnel.


The patent does not disclose the difference in the above comparison, however, Ludwig teaches the difference and discloses:
fig. 2 & par 7, par 20-24, e.g. MS 21 has TFT controller 22 being associated with context/tunnel 13 connecting to GGSN 11, wherein TFT controller 22 of MS 21 reads on a first uplink because TFT controller is configured to derive TFT control information based on parameters of the uplink traffic, the parameters includes source and destination ports. MS 21 also has TFR controller 23 being associated with context/tunnel 14 connecting to GGSN 11 and reads on a second uplink.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ludwig with the electronic system of the patent. One is motivated as such to dynamically configure the system so that packets can be properly directed when conditions changed (Ludwig, par 23).

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9980303 in view of Hammam et al (US 2017/0223154) and further in view of Ludwing et al (US 2010/0008292). 
Although the claims at issue are not identical, the patent discloses the following:
Patent 9980303
Instant Application
1. A method, comprising: at a first device, including a memory, a non-transitory computer readable storage medium, one or more processors and two or more communication ports: 
obtaining, at the first device, contact point information of a second device associated with the first device, as a peer device in a private network, wherein the 

communicating with one or more remote hosts to obtain, at the first network device, contact point information for a 


instantiating, at the first device, a second private network data tunnel from a second uplink of the first device to the second device, using the contact point information of the second device, and a second uplink identifier associated with the second uplink;
establishing a first private network data tunnel from a first uplink of the first network device to the second network site, based on the contact point information including a first uplink identifier associated with a first peer device uplink, the first uplink of the first network device being associated with a first set of source and destination ports connected to one or more first networks; 
establishing a second private network data tunnel from a second uplink of the first network device to the second network site, based on the contact point information including a second uplink identifier associated with a second peer device uplink, wherein the first and second private network data tunnels are concurrently active for sending data, the second uplink of the first network device being associated with a second set of source and destination ports connected to one or more second networks;
and simultaneously routing data from the first device to the second device across the first private network data tunnel and the second private network data tunnel.
and selectively routing data from the first device to the second device across the first private network data tunnel from the first uplink to the second device and the second private network data tunnel from the second uplink to the second device, the first uplink being a different uplink than the second uplink.

5.    The method of claim 1, wherein selectively routing the data includes:
routing a first portion of the data that satisfies a selection criterion via the first private network data tunnel; and
routing a second portion of the data that does not satisfy the selection criterion via the second private network data tunnel based on a routing criterion.


The patent does not disclose the underlined portions in the above comparison, however, Hammam teaches the difference and discloses:
In fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel; also see par 80. In par 65, it is understood, remote end information includes remote IP addresses of a point to multi-point network encapsulated in the point to point VIP Tunnel.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam with the electronic system of the patent. One is motivated as such to associate the tunnels with the classifications of the packets (Hammam, par 78).
The patent in view of Hammam does not disclose the bolded portions in the above comparison, however, Ludwig teaches the difference and discloses:
fig. 2 & par 7, par 20-24, e.g. MS 21 has TFT controller 22 being associated with context/tunnel 13 connecting to GGSN 11, wherein TFT controller 22 of MS 21 reads on a first uplink because TFT controller is configured to derive TFT control information based on parameters of the uplink traffic, the parameters includes source and destination ports. MS 21 also has TFT controller 23 being associated with context/tunnel 14 connecting to GGSN 11, hence reads on a second uplink.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ludwig with the electronic system of the patent and Hammam. One is motivated as such to dynamically configure the system so that packets can be properly directed when conditions changed (Ludwig, par 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over ORE et al (US 2018/0091417) in view of Hammam et al (US 2017/0223154) and/or in view of Ludwing et al (US 2010/0008292).
Regarding claim 1, ORE discloses a method comprising:
at a first network device corresponding to a first network site (fig. 39; e.g. under BRI, LAN 000 may be a first network site for a EPD 39-100), including a memory, a non-transitory computer readable storage medium, one or more processors (par 287; e.g. RAM, storage, CPU) and two or more communication ports (fig. 7, fig. 17, fig. 41 & par 287; e.g. end point device, EPD):
communicating with one or more remote hosts to obtain, at the first network device, contact point information (fig. 16, fig. 17 & par 152; e.g. gather relevant peer pair and tunnel information) for a second network site (fig. 39; e.g. network subnet 39-580), the second network site comprising one or more other network devices (fig. 39; e.g. SRV_AP 39-300) associated with the first device as a peer device in a private network (par 166-169; e.g. a tunnel is built between EPD and access point server (SRV_AP)), wherein the contact point information for the second network site includes one or more peer uplink identifiers, each respective peer uplink identifier corresponding to a respective par 167; e.g. the port and IP address assignment on SRV_AP 17-300 should be unique to prevent);
establishing a first private network data tunnel from a first uplink (fig. 18, par 170; e.g. uplink connection of EPD through VIP0-3 to SRV_APs) of the first device to the second network site, based on the contact point information including a first uplink identifier associated with a first peer device uplink (fig. 7, fig. 18, figs. 40-41, par 105-107, par 152-154 & par 170; e.g. interface is configured to support multiple tunnels based on the tunnel information; it is understood the port and IP address assignment is configured as such to provide a uplink to a peer), the first uplink of the first network device being associated with a first set of ports connected to one or more first networks (fig. 53 & par 260; e.g. a port is selected to build a tunnel of the device; also par 87; the tunnels are built on top of the first layer which interacts with devices of the underlying Internet network, hence ports connected to one or more networks).
establishing a second private network data tunnel from a second uplink of the first device to the second network site, based on the contact point information including a second uplink identifier associated with a second peer device uplink, wherein the first and second private network data tunnels are concurrently active (fig. 7, fig. 18, figs. 40-41 & par 177, par 229; e.g. some parallel tunnels can be concurrently active; also see par 12), the second uplink of the first network device being associated with a second set of ports connected to one or more fig. 53 & par 260; e.g. a port is selected to build a tunnel of the device; see par 257, it is understood, port number should be unique to each tunnel).
The reference does not explicitly disclose:
selectively routing data from the first device to the second network site across the first private network data tunnel and the second private network data tunnel (emphasis added).
However, Hammam discloses:
selectively routing data from the first device (fig. 3; e.g. gateway router 102 reads on first device) to the second network site (fig. 3; e.g. Virtual IP appliance 114 reads on second device) across (fig. 2, fig. 3, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel; also see par 80) the first private network data tunnel and the second private network data tunnel (fig. 2, fig. 3; e.g. packets are routed selectively among the tunnels in the FTG).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam, par 78).
The combination does not explicitly disclose:
the first uplink being associated with source and destination port; the second uplink being associated with source and destination port.
However, Ludwig discloses:
the first uplink being associated with source and destination port; the second uplink being associated with source and destination port (fig. 2 & par 7, par 20-24, e.g. MS 21 has TFT controller 22 being associated with context/tunnel 13 connecting to GGSN 11, wherein TFT controller 22 of MS 21 reads on a first uplink because TFT controller is configured to derive TFT control information based on parameters of the uplink traffic, the parameters includes source and destination ports. MS 21 also has TFT controller 23 being associated with context/tunnel 14 connecting to GGSN 11, hence reads on a second uplink).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ludwig with the electronic system of ORE and Hammam. One is motivated as such to dynamically configure the system so that packets can be properly directed when conditions changed (Ludwig, par 23).

Regarding claim 9, the combination ORE, Hammam and Ludwig also discloses a first network device (see ORE, fig. 7, fig. 17, fig. 41 & par 287; e.g. end point device, EPD that has memory, processor and network interfaces) for performing the method in claim 1 with similar mappings above.

Regarding claims 2 and 10, ORE discloses:
wherein the contact point information provided to the first network device depends on a role associated with the first network device in a network topology including the first and second network sites (par 151; e.g. client and server may reflect the roles).

Regarding claims 3 and 11, ORE discloses:
wherein the role is a spoke device (par 151; e.g. client may reflect the spoke role). 

Regarding claims 4 and 12, ORE discloses:
wherein the one or more other network devices of the second network site are hub devices (par 151; e.g. server may reflect the hub role).

Regarding claims 5 and 13, Hammam discloses:
wherein selectively routing the data includes:
routing a first portion of the data that satisfies a selection criterion via the first private network data tunnel; and routing a second portion of the data that fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam with the electronic system of ORE. One is motivated as such to associate the tunnels with the classifications of the packets (Hammam, par 78).

Regarding claims 6 and 14, Hammam discloses:
wherein selectively routing the data comprises: selectively routing data from the first device to the second network site across the first private network data tunnel and the second private network data tunnel to isolate sensitive data on the first private network data tunnel (fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets; par 55,  the overlay VIP tunnels allow each scalable VIP appliance to be isolated from each other).
Hammam, par 78).

Regarding claims 7 and 15, ORE discloses:
wherein selectively routing the data is based on one or more bandwidth parameters corresponding to high priority network traffic (par 109; e.g. the quality of service (QoS) for each route can include evaluating security, latency, packet loss, jitter, bandwidth, and other factors; thus more bandwidth corresponds to high priority traffic).

Regarding claims 8 and 16, ORE discloses:
wherein selectively routing the data is based on a prioritization of network traffic (par 109-110; e.g. While evaluating total path, priority weighting in favor of the GVN over the open internet takes into account the security and optimization of the GVN to supersede certain measures).

Regarding claim 17, ORE discloses a method comprising:
at a network management device (fig. 17; e.g. central control server, SRV_CNTRL 17-200) associated with a private network (par 82; private network), the network management device including a memory, a non-transitory fig. 65 & par 287; e.g. RAM, storage and CPU, and interface to other devices):
maintaining contact point information for a plurality of network devices of a private network (par 163; tunnel manager), wherein the contact point information for at least a first network device of the plurality of network devices (par 166-169; e.g. a tunnel is built between EPD and access point server (SRV_AP)) comprises a first uplink identifier (fig. 16, fig. 17 & par 152; e.g. gather relevant peer pair and tunnel information) corresponding to a first device uplink of the first network device (fig. 18, par 170; e.g. uplink connection of EPD through VIP0-3 to SRV_APs) and a second uplink identifier corresponding to a second device uplink of the first network device (par 167; e.g. the port and IP address assignment on SRV_AP 17-300 should be unique to prevent conflicts);
maintaining private network topology information comprising associations between the plurality of network devices as peer devices (fig. 64 & par 282; e.g. GVN core includes an overview of the mechanism G1 and its constituent component parts of Topology G2; also see par 240; and fig. 51);
communicating with a second network device of the plurality of network devices to provide configuration information for the second network device (fig. 16, fig. 17 & par 152; e.g. gather relevant peer pair and tunnel information), wherein the second network device comprises a third device uplink and a fourth device uplink (par 167; e.g. the port and IP address assignment on SRV_AP 17-300 should be unique, hence each identifier for each tunnel), wherein the third device uplink of the second network device is associated with a first set of ports (fig. 53 & par 260; e.g. a port is selected to build a tunnel of the device) connected to one or more first networks, and wherein the fourth device uplink of the second network device is associated with a second set of ports connected to one or more second networks (fig. 53 & par 260; e.g. a port is selected to build a tunnel of the device; also par 87; the tunnels are built on top of the first layer which interacts with devices of the underlying Internet network, hence ports connected to one or more networks).
providing the configuration information to the second network device (see par 167-169; also par 253; generating server availability list), wherein the configuration information comprises the contact point information for corresponding ones of the plurality of network devices that are associated with the second network device based on the private network topology information (see par 152; also par 259, e.g. the ports assigned to TUNs via the server availability mechanism are unique and random. The type of tunnel cannot be identified by the port used. Unique, non-conflicting subnets will also be assigned via the tunnel listener governed by the server availability listing and tunnel manage, hence topology info), the configuration information comprising the contact point information of at least the first network device (par 152; e.g. peer pair and tunnel information of available server).
The reference does not explicitly disclose:

However, Ludwig discloses:
the thrid uplink being associated with source and destination port; the forth uplink being associated with source and destination port (fig. 2 & par 7, par 20-24, e.g. MS 21 has TFT controller 22 being associated with context/tunnel 13 connecting to GGSN 11, wherein TFT controller 22 of MS 21 reads on a first uplink because TFT controller is configured to derive TFT control information based on parameters of the uplink traffic, the parameters includes source and destination ports. MS 21 also has TFT controller 23 being associated with context/tunnel 14 connecting to GGSN 11, hence reads on a second uplink).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Ludwig with the electronic system of Ore. One is motivated as such to dynamically configure the system so that packets can be properly directed when conditions changed (Ludwig, par 23).

Regarding claim 24, ORE and Ludwig also discloses a network management device (see ORE, fig. 17, fig. 65 & par 287; e.g. central control server that has memory, processor and network interfaces) for performing the method in claim 17 with similar mappings above.

Regarding claims 18 and 25, ORE discloses:
further comprising monitoring status of the plurality of network devices (fig. 51 & par 163; ASR managers and tunnel managers to notify state change of the tunnel).

Regarding claims 19 and 26, ORE discloses:
wherein monitoring the status of the plurality of network devices comprises receiving one or more messages from each of the plurality of network devices on a periodic basis (par 180; e.g. Tunnels in standby mode have periodic tests run on them to assess their viability and their operational state. They also are kept viable by pings or regular sending of keep alive traffic).

Regarding claims 20 and 27, ORE discloses:
wherein the one or more messages, for at least one of the plurality of network devices, are transmitted on each available uplink of the least one network device (fig. 51 & par 163; ASR managers and tunnel managers to notify state change of the tunnel).

Regarding claims 21 and 28, ORE discloses:
further comprising updating one or more of the network devices with status information corresponding to peers of the network devices (fig. 55 & par 269; If a new relationship is created or an existing one is updated, an API call 55-220 via the SRV _CNTRL shares the information with the other peer in the pair).

Regarding claims 22 and 29, ORE discloses:
wherein the network management device is a cloud-hosted system (par 3; e.g. cloud-based server).

Regarding claims 23 and 30, ORE discloses:
wherein the network management device is further operative to manage the configuration of the plurality of network devices (fig. 62 & par 280; e.g. the changes are shared to SRV _CNTRL (Internal) Repository 62-200 via its API 62-222, then the VEP Manager 62-380 publishes this information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAOTANG WANG/Primary Examiner, Art Unit 2474